DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapkin et al. US Publication 2019/0161423 in view of Bauer et al. US Patent 9,200,209.
Regarding claim 1, Lapkin teaches a process comprising:
a) Reacting C1-C9 alkanes with oxygen and a boron-containing species to produce a boron oxygenate effluent ([0025]);
b) The effluent is condensed to recover condensate product ([0180]);
c) The condensate product is used to convert to olefin hydrocarbons via hydrolysis and further processing into a higher product ([0146]-[0149]).
Lapkin does not teach hydrofinishing the condensed product into distillate range hydrocarbons, though is implied in ([0146]-[0149]).
Bauer teaches a process to produce distillate range hydrocarbons from hydrotreated oxygenates. In Figure 1, an effluent from a condensation reactor is directed to a hydrotreating reactor with hydrogen to produce C6+ hydrocarbons. Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to further process the condensate from Lapkin with the hydrofinishing steps in Bauer to produce a distillate product.
Regarding claim 2, the first step requires reacting C1-C9 alkanes with oxygen and a boron-containing species to produce a boron oxygenate effluent ([0025]).
Regarding claim 3, a portion of the boron oxygenate effluent is hydrolyzed ([0146]).
Regarding claim 4, the naphtha alkanes are C1-C9 which overlap the claimed range of C5-C12 ([0023]).
Regarding claim 5, Lapkin in light of Bauer teach an effluent from a condensation reactor is directed to a hydrotreating reactor with hydrogen to produce C6+ hydrocarbons. 
Regarding claim 6, the boron oxygenate effluent can be further processed into higher hydrocarbons by partial dehydration and condensation.
Regarding claim 7, Lapkin in light of Bauer teach hydrogenating the condensate product, thus includes reacting alcohols, olefins, ketones with hydrogen.
Regarding claim 8, the distillate product of Bauer is C6+ hydrocarbon, thus encompasses C10-C36 hydrocarbons.

Regarding claim 9, Lapkin teaches a process comprising:
a) Reacting C1-C9 alkanes, thus comprising a boiling point of at least 30 °C with oxygen and a boron-containing species to produce a boron oxygenate effluent comprising an alcohol ([0025]);
b) The effluent is condensed to recover condensate product ([0180]);
c) The condensate product is used to convert to olefin hydrocarbons via hydrolysis and further processing into a higher product ([0146]-[0149]).
Lapkin does not teach hydrofinishing the condensed product into distillate range hydrocarbons, though is implied in ([0146]-[0149]).
Bauer teaches a process to produce distillate range hydrocarbons from hydrotreated oxygenates. In Figure 1, an effluent from a condensation reactor is directed to a hydrotreating reactor with hydrogen to produce C6+ hydrocarbons. Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to further process the condensate from Lapkin with the hydrofinishing steps in Bauer to produce a distillate product.
Regarding claim 10, the naphtha alkanes are C1-C9 which overlap the claimed range of C5-C12 ([0023]).
Regarding claim 11, the first step requires reacting C1-C9 alkanes with oxygen and a boron-containing species to produce a boron oxygenate effluent ([0025]).
Regarding claim 12, a portion of the boron oxygenate effluent is hydrolyzed ([0146]).
Regarding claim 13, the boron oxygenate effluent can be further processed into higher hydrocarbons by partial dehydration and condensation.
Regarding claims 14 and 15, Lapkin in light of Bauer teach hydrogenating the condensate product, thus includes reacting alcohols, olefins, ketones with hydrogen.
Regarding claim 16, the distillate product of Bauer is C6+ hydrocarbon, thus encompasses C10-C36 hydrocarbons.

Regarding claims 17-20, Lapkin teaches a system comprising:
a) An oxidation unit for reacting C1-C9 alkanes, thus comprising a boiling point of at least 30 °C with oxygen and a boron-containing species to produce a boron oxygenate effluent comprising an alcohol ([0025]);
b) A condensation unit comprising a bifunctional catalyst where the effluent is condensed to recover condensate product ([0180]) and the condensate product is used to convert to olefin hydrocarbons via hydrolysis and further processing into a higher product ([0146]-[0149]).
Lapkin does not teach hydrofinishing the condensed product into distillate range hydrocarbons, though is implied in ([0146]-[0149]).
Bauer teaches a system to produce distillate range hydrocarbons from hydrotreated oxygenates. In Figure 1, an effluent from a condensation reactor is directed to a hydrotreating reactor with hydrogen to produce C6+ hydrocarbons. Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to include a hydrofinishing unit further process the condensate from Lapkin with the hydrofinishing system in Bauer to produce a distillate product. The distillate product is Bauer is C6+ hydrocarbon, thus encompasses C10-C36 hydrocarbons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772